UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-8066


KEITH G. COLEMAN,

                Petitioner – Appellant,

          v.

MILDRED RIVERA, Warden FCI Estill,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:09-cv-00805-RBH)


Submitted:   January 12, 2011              Decided:   January 18, 2011


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith G. Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keith    G.   Coleman,   a       federal   prisoner,   appeals   the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                 Coleman v. Rivera, No.

9:09-cv-00805-RBH (D.S.C. Oct. 28, 2009).                We deny the motion

for   appointment   of   counsel    and      dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                        2